Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed September 10, 2021.

Claims 1-6 and 9-16 are pending. Claims 7 and 8 have been cancelled. Claim 1 has been amended. Claims 12,15 and 16 are withdrawn from further consideration as being drawn to a nonelected invention.

All prior rejections are maintained for the reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,9,11,13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kazanc (Multi-Functional Textile Coatings Based on Polymeric Materials, Marmara .
Kazanc teaches treating textiles to improve dye uptake and provide antimicrobial properties with polyurethane dispersions wherein hydroxyl functions cross-link with polyisocyanate to form polyurethane and tertiary amine moieties quaternize with alkyl-bromides (abstract). Kazanc teaches preparing a copolymer with 95.24% DMAEMA and 4.76% HEMA (page 50, table 1). Kazanc teaches reacting with aliphatic isocyanates to form polyurethanes films (page 50, left column, second paragraph) and quaternizing with bromodecane to make antimicrobial copolymers with increased color strength(page 49, second column; page 51, Figure 4). Kazanc teaches applying to non-dyed fabrics and then indigo dyeing with the quaternary amine functionality on the surface which is positively charged attracting the anionic leuco indigo (page 51, dyeing studies; table 3). Kazanc teaches the coatings of copolymers with tertiary amine groups on fabric increase dye uptake and homogeneous dyeability of indigo on fabric (page 52, right column, first paragraph).
Kazanc does not specify diisocyanate or 20-40% of the tertiary amino groups are quaternized in the co-polymer.
Kis teaches antimicrobial co-polymers containing quaternary ammonium groups are conventionally and effectively prepared using HEMA and DMAEMA comonomers (paragraph 0023) using linkers chosen from diisocyanates, particularly hexamethylene diisocyanate, isophorone diisocyanate, 4,4’-methylenebis(cyclohexyl isocyanate) to furnish urethanes linking elements (paragraph 0041). Kis teaches hydroxyl group containing carriers are reacted with the diisocyanate to covalently bind the polymer 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Kazanc by using diisocyanates such as diisocyanates, particularly hexamethylene diisocyanate, isophorone diisocyanate, 4,4’-methylenebis(cyclohexyl isocyanate) as Kis teaches these diisocyanates are effective in reacting with the hydroxyl groups on the carrier to covalently bind the polymeric coating through urethane linkages to provide antimicrobial benefits tot textiles and Kazanc invites the inclusion of polyisocyanates for the same utility.
Regarding the 20-40% of the tertiary amino groups quaternized, Kazanc clearly teaches this quaternization with bromodecane is a result effective variable with enhances dye uptake and even dyeing of the fabric with indigo. Optimizing to the claimed 20-40% would be obvious to one of ordinary skill in the art through routine experimentation to enhance the dye uptake and evenness of dyeing.  
Regarding the 95-85/5-15 molar ratio of DMAEMA/HEMA, Kazanc provides different ratios and teaches 95.14/4.76 in an example. This value is not limiting as it is in an example but is also so close to the 95/5 ratio taught by applicant that it would be expected to behave similarly as demonstrated by the increased dye uptake and antimicrobial benefits. A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MFEP 2131.03 and MPEP 2144.05I.
Best, 562 F.2d 1252,1254,195 USPQ 430,433 (CCPA 1977). See also MPEP 2112 I. 
Regarding the textiles, since the same textiles are taught, any textile is capable of or suitable to be made into garments and Kazanc teaches dyeing fabric after coating them. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kazanc (Multi-Functional Textile Coatings Based on Polymeric Materials, Marmara Journal of Pure and Applied Sciences 2015, Special Issue-1: 49-52) in view of Kis (US 2010/0003212) and further in view of Choudhry (US 2017/0065013).
Kazanc and Kis are relied upon as set forth above.
Kazanc and Kis do not specify denim and garments.
Choudhry teaches it is known to indigo dye denim fabric used in garments such as shirts and jeans (paragraph 0029)and these fabrics contain antimicrobial finishes (paragraph 0046).
It would have been obvious to one of ordinary skill in the art to use denim fabrics and prepare garments from the fabrics in the methods of Kazanc and Kis as Choudhry teaches it is conventional to indigo dye denim to produce denim jeans and shirts and that . 

Response to Arguments
Applicant's arguments filed regarding Kazanc in view of Kris alone or further in view of Choudhry have been fully considered but they are not persuasive. Kazanc clearly recognizes that the dyeing benefit, specifically increase in indigo dye uptake and homogeneous indigo dyeability, is due to the presence of the tertiary amine groups and that the effects of dye uptake as a function of quaternization are a recognized result effective variable (page 52, right column). Kazanc further teaches the wash fast  antimicrobial benefit due to the surface modification and quaternization (abstract). While Kazanc does not mention anti-pilling affects, it clearly teaches preserving the fabrics appearance and comfort (page 49, left column, Introduction).Kazanc teaches rating textiles with the same co-polymers made from applicant’s claimed monomers (I) and (II) and quaternization of the tertiary amine groups to provide durable antimicrobial, dye uptake and surface appearance benefits. While Kazanc does not explicitly recite anti-pilling, this benefit would be expected to be present in the methods of Kazanc as similar treatment of similar textiles would provide similar benefits. 
It is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art does not cause a claim drawn to distinguish over the prior art. Additionally where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority 
Applicant has not defined in the claim how the co-polymer and solution components bind to the textile, rather that the textile is treated with these components which is met by the prior art of record. Kazanc teaches the antimicrobial benefit are wash fast and therefore durable as is the benefit alleged by applicant Kis is simply relied upon to demonstrate diisocyanates are effective to produce the antimicrobial effect and Kis teaches hydroxyl group containing carriers are reacted with the diisocyanate to covalently bind the polymer coating and then reacted with co-reactive tertiary amines to produce antimicrobial effects. Applicant has not demonstrated unexpected results for the claimed ratio or degree of quaternization in a manner commensurate in scope with the claims and simply argues unexpected results in conclusory statements. Kazanc teach copolymer with 95.24% DMAEMA and 4.76% HEMA which is almost identical to applicant’s 95:5 DMAEMA/HEMA ratio and Kazanc recognizes the degree of quaternization as a result effective variable for dye uptake and antimicrobials benefits, therefore optimizing or determining through routine experimentation the 20-40% is obvious to one of ordinary skill in the art. No further arguments were presented with respect to Choudhry.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/AMINA S KHAN/Primary Examiner, Art Unit 1761